811 F.2d 603
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Gordon N. BEERBOWER, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 86-1101.
United States Court of Appeals, Sixth Circuit.
Dec. 15, 1986.

Before ENGEL, KRUPANSKY and RYAN, Circuit Judges.

ORDER

1
This matter is before the Court upon consideration of the government's motion to dismiss appellant's tax appeal due to appellant's failure to satisfy sanctions imposed in his prior tax appeal, Case No. 85-1034.  Appellant has responded.


2
Upon consideration, this Court finds that the government's motion must be granted.  The present action is similar to appellant's prior appeals in Case Nos. 83-1416 and 85-1034.  Both cases were determined frivolous.  Appellant was ordered to pay double court costs and appellee's attorney's fees in Case Nos. 85-1034.  He has not complied with the order, or provided a reasonable explanation to this Court for the failure.  Damages awarded for frivolous appeals are not part of a running account between a vexatious litigant and his adversary, to be balanced out if and when his vexatious litigation finally runs its course.   See Henderson v. Griffin, 30 U.S. 151 (1931);  Schiff v. Simon & Schuster, Inc., 766 F.2d 61 (2nd Cir.1985) World Athletic Sports Corp. v. Pahlavi, 267 F.Supp. 160 (S.D.N.Y.1967);  Hacopian v. United States Department of Labor, 709 F.2d 1295 (9th Cir.1983).  Rather, the sums are to be paid promptly upon imposition as a penalty for taking a frivolous appeal.    Schiff, supra.    As such, the government's motion is well taken.


3
It is therefore ORDERED that appellant's appeal be and hereby is dismissed.

ENTERED BY ORDER OF THE COURT